ORDER

PER CURIAM.
AND NOW, this 14th day of August, 2014, the Petition for Allowance of Appeal is GRANTED. The issue is:
The [t]rial [c]ourt found as a matter of law that the [l]essors are estopped from denying that an oil[-]and[-]gas lease covered after-acquired oil[-]and[-]gas rights even though the [ljessee only paid the [ljessors in proportion to the [ljessors’ actual interest. Was it error for the Superior Court to affirm the [tjrial [cjourt’s grant of [sjummary [jjudgment in favor of the [ljessee and against the [ljessors?